NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                             Submitted February 21, 2018 
                              Decided February 21, 2018 
                                            
                                        Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
No. 17‐2379 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Southern District of Illinois. 
                                               
      v.                                      No. 3:09‐CR‐30084‐SMY‐1 
                                               
MINTAI BEDFORD,                               Staci M. Yandle, 
      Defendant‐Appellant.                    Judge. 
 

                                      O R D E R 

        Mintai Bedford pleaded guilty to possession with intent to distribute cocaine 
base, see 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii), and was sentenced to 90 months’ 
imprisonment followed by 5 years of supervised release. He later violated multiple 
conditions of supervision, and his release was revoked. At the revocation hearing the 
district court sentenced Bedford to an additional 12 months and 1 day of imprisonment 
followed by 3 years of supervised release. Bedford filed a notice of appeal, but his 
appointed lawyer asserts that the appeal is frivolous and moves to withdraw under 
Anders v. California, 386 U.S. 738 (1967). Bedford did not respond to counsel’s motion. 
         
No. 17‐2379                                                                             Page 2 
 
        Because Bedford is challenging his revocation sentence, he does not have a 
constitutional right to counsel unless he challenges the appropriateness of revocation or 
asserts substantial grounds in mitigation. See United States v. Boultinghouse, 784 F.3d 
1163, 1171 (7th Cir. 2015); United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006) 
(quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)). Even so, we will treat this appeal 
as though the safeguards of Anders govern our review of counsel’s motion to withdraw. 
See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States v. Wheeler, 814 F.3d 
856, 857 (7th Cir. 2016). Using those standards, we note that because the analysis in 
counsel’s brief appears to be thorough, we limit our review to the subjects he discusses. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996). 
         
        We begin by describing the background of Bedford’s case. Bedford was 
preparing crack cocaine to sell in his Illinois home when he was robbed by his 
codefendants. The men pointed a handgun at Bedford, took some crack cocaine and 
other items, and escaped in a car. Bedford called the police, and then he chased the 
codefendants’ car with his own car all the way to Missouri and back to Illinois. At some 
point during the chase the codefendants crashed their car, and the crack cocaine was 
recovered from the scene. Bedford pleaded guilty to possession with intent to distribute 
cocaine base. His supervision commenced on November 2, 2015. 
         
        Bedford began violating conditions of his supervision as early as September 
2016. The initial violations included his failure to report monthly to his probation officer 
and unlawful possession of controlled substances (Tylenol 3 and cocaine). The 
probation officer petitioned the district court to revoke Bedford’s supervised release. 
The court postponed the petition and ordered that Bedford, back in custody, be released 
on bond to attend a drug treatment program at a residential reentry center. Bedford 
then violated two more conditions of his supervision: he committed a traffic offense, 
and two months later he was discharged from the mandatory drug‐treatment program 
for possessing an unauthorized cellphone. In describing the latter violation, Bedford 
asserted that he left the program because staff had interfered with his religious practices 
during Ramadan. He alleged that they refused to give him food after he had broken his 
fast, forced him to drink water during his fast to perform urinary drug tests, and 
mishandled his Koran. 
         
        After Bedford’s discharge from the drug‐treatment program, the probation 
officer again petitioned to revoke his supervised release. Bedford admitted that he was 
guilty of the charged violations, and the district court granted the petition. 
No. 17‐2379                                                                           Page 3 
 
At sentencing Bedford acknowledged that he was subject to a recommended 
imprisonment range of 8 to 14 months based on his Grade B violation for unlawfully 
possessing a controlled substance and his criminal history category of III. See U.S.S.G. 
§ 7B1.4(a). But he requested five months’ imprisonment with no additional supervised 
release, reasoning that his three months at the treatment facility should be credited. 
Even though he did not complete the treatment program, Bedford argued, the religious 
intolerance he suffered at the facility mitigated his decision to leave. 
         
        The district court rejected Bedford’s arguments at sentencing. It concluded that it 
“cannot condone” his decision to “walk out of the halfway house when [he was] there 
under this Court’s orders.” The court also ruled that a new term of supervised release 
would be appropriate considering Bedford’s criminal history, drug abuse, and 
upcoming birth of his child. Bedford received a sentence of 12 months and 1 day of 
imprisonment followed by 3 years of supervised release. 
         
        That brings us to the content of the Anders submission. Counsel informs us that 
Bedford does not wish to challenge his admissions to the offenses underlying the 
revocation of his supervised release. Thus counsel appropriately refrains from 
discussing the adequacy or the voluntariness of the admissions. United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 
2002). 
         
        Counsel considers whether Bedford could contest the district court’s calculation 
of the recommended prison term, but he correctly concludes that the challenge would 
be frivolous. Bedford’s most serious violation of his conditions of supervision was a 
grade B violation for possession of a controlled substance, specifically Tylenol 3. 
U.S.S.G. § 7B1.1(a)(2) (defining grade B violation as “conduct constituting any other 
federal, state, or local offense punishable by a term of imprisonment exceeding one 
year”); 720 ILCS § 570/402(c) (categorizing possession of a controlled substance as 
Class 4 felony). With his criminal history category of III, the recommended 
imprisonment range is 8 to 14 months, just as the judge said. U.S.S.G. § 7B1.4(a). 
         
        We also agree with counsel that a challenge to the calculation of the new 
supervised‐release term also would be frivolous. Additional supervised release 
following revocation is permitted, so long as it does not “exceed the term of supervised 
release authorized by the statute for the offense that resulted in the original term of 
supervised release, less any term of imprisonment that was imposed upon revocation of 
supervised release.” 18 U.S.C. § 3583(h). The statutory term of supervised release for 
No. 17‐2379                                                                           Page 4 
 
Bedford’s original conviction is at least five years, see 21 U.S.C. § 841(b)(1)(A); 
see also U.S.S.G. § 5D1.2(a), (c) (“The term of supervised release imposed shall be not 
less than any statutorily required term of supervised release.”). The final sentence of 
3 years’ supervised release falls below the available maximum of five years less the 
12 months and a day for his reimprisonment term.   
         
        Counsel next evaluates whether Bedford could challenge the reasonableness of 
his sentence, but appropriately concludes that it would be frivolous. Bedford’s sentence 
is presumed reasonable because it is within the guidelines range, and we agree with 
counsel that the record presents no basis to disturb the presumption. See Rita v. 
United States, 551 U.S. 338, 347 (2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 
2013). The court adequately considered the factors set forth in 18 U.S.C. § 3553(a), 
including Bedford’s criminal history, his recent struggle with substance abuse, and the 
upcoming birth of his child. It also considered his arguments in mitigation—the reasons 
why he failed to complete the drug‐treatment program. We thus agree with counsel that 
any challenge to the reasonableness of his sentence would be frivolous. 
         
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.